                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

IN RE:                                                   )
                                                         )
JOAN BOYD HARDEN,                                        )       Case No: 3:04-bk-06325
                                                         )       Chapter 7
         Debtor.                                         )       Judge Harrison

                                      ORDER TO EMPLOY COUNSEL

        Upon consideration of the notice and motion of Erica R. Johnson, Trustee, for authority to
employ Thompson Burton PLLC in connection with the above-styled matter, and it appearing that
Justin T. Campbell and all members in the firm of Thompson Burton PLLC, are duly admitted to
practice in this Court, and represent no interest adverse to this estate, and no objections having been
filed;

         And it appearing to the Court that employment of counsel in this matter is necessary; It is hereby

        ORDERED that Erica R. Johnson, Trustee, is authorized to employ Thompson Burton, PLLC
to represent her in the administration of the above-styled estate.

        IT IS FURTHER ORDERED that the first date of employment for Thompson Burton PLLC
shall be the date of the filing of the motion, November 24, 2020.

         Counsel for the Trustee will make application to the Court for approval of all fees.




         This Order was signed and entered electronically as indicated at the top of the first page.




Case 3:04-bk-06325          Doc 31     Filed 12/16/20 Entered 12/16/20 10:03:53                Desc Main
                                       Document     Page 1 of 3
APPROVED FOR ENTRY:

/s/ Erica R. Johnson
Erica R. Johnson, Trustee
Erica R. Johnson Attorney at Law PLLC
8161 Highway 100, Suite 184
Nashville, TN 37221
Telephone:       615-347-5869
Erica@erjlaw.com

Ch. 7 Trustee




Case 3:04-bk-06325     Doc 31   Filed 12/16/20 Entered 12/16/20 10:03:53   Desc Main
                                Document     Page 2 of 3
Case 3:04-bk-06325   Doc 31   Filed 12/16/20 Entered 12/16/20 10:03:53   Desc Main
                              Document     Page 3 of 3
